445 F.3d 1156
UNITED STATES of America, Plaintiff-Appellee,v.Rodrigo Alejandro MORALES-PEREZ, Defendant-Appellant.
No. 05-10115.
United States Court of Appeals, Ninth Circuit.
April 19, 2006.

Elizabeth A. Olson, Esq., DOJ — U.S. Department of Justice Civil Division/Appellate Staff, Washington, DC, for Plaintiff-Appellee.
Rene L. Valladares, Esq., Monique N. Kirtley, Esq., Federal Public Defender's Office, Las Vegas, NV, for Defendant-Appellant.
Before ALFRED T. GOODWIN, DIARMUID F. O'SCANNLAIN, and RICHARD C. TALLMAN, Circuit Judges.

ORDER

1
The panel opinion and Judge Tallman's dissent filed on February 22, 2006, are withdrawn. A substitute opinion will issue in due course. The petition for rehearing en banc is denied as moot without prejudice to renewal by either party following issuance of the new opinion.